DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 02/03/2022 has been considered.
Response to Arguments
Applicant’s arguments in the Remarks filed 02/03/2022 have been fully considered and are persuasive in view of the amendments to the claims. The double patenting rejections and the prior art rejections are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Gillespie (US 2017/0080234) and Wang (Wang, Y., & Winters, J. (2005, June 28). A dynamic neuro-fuzzy model providing bio-state estimation and prognosis prediction for wearable intelligent assistants. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1182386/) do not teach that the dynamic model identifies first or second order dynamics within a discrete series or continuous integral of time windows in the modeled time period, for each of the modeled parameter combinations, to analyze a pain state from use of the modeled parameter combinations during the modeled time period, based on: values of a predicted pain condition of the human subject, and values of the observed pain condition determined from the obtained data related to the state of pain of the human subject. The prior art of record does not fairly teach or suggest the dynamic model using a discrete series or continuous integral of time windows in the modeled time period for each of the modeled parameter combinations in analyzing pain states of a subject based on values of predicted and observed pain conditions, and so such limitations of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792